Citation Nr: 0422605	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-03 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as to the veteran's surviving 
spouse for the purpose of dependency and indemnity 
compensation (DIC), pension, and accrued benefits.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from May 1963 to June 
1968.  The veteran died in April 1981.  


This matter comes to the Board of Veterans' Appeals (Board) 
on another matter.  The Board is assuming jurisdiction in 
this case for limited appellate procedural matters as 
discussed below.  See 38 C.F.R. § 20.101(d) (2003).  

In an administrative action dated in November 2000, the RO 
denied the claimant's DIC, death pension, and accrued 
benefits claim on the basis that she was not a surviving 
spouse.  In a statement received in November 2000, the 
claimant disagreed with the RO's determination.  The Board 
considers this statement a notice of disagreement with the 
November 2000 action.  A statement of the case (SOC) has not 
been issued by the RO as to this matter.  Case law provides 
that if a claim has been placed in appellate status by the 
filing of a NOD, the Board must remand the matter to the RO 
for preparation of a SOC.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995), Manlicon v. West, at 240-41; Archbold v. 
Brown, 7 Vet. App. 124, 130 (1996).  

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

The Board notes that the claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.



The RO is directed to do the following:  

The RO should furnish the claimant (and 
her representative, if any) a SOC with 
respect to the issue of entitlement to 
recognition as the veteran's surviving 
spouse for the purpose of DIC benefits.  
An explanation of appellate rights and 
procedures, along with a copy of a VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, should accompany the SOC.  
Specifically, the RO should notify the 
claimant that the appeal as to this claim 
will be returned to the Board following 
issuance of the SOC only if it is 
perfected by filing of a timely 
substantive appeal.  Manlicon v. West, 
12, Vet. App. 238, 240 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  If after 
the claimant files a timely Substantive 
Appeal and the RO receives additional 
pertinent evidence with regard to the 
claim, the RO should readjudicate the 
matter in light of the new evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



